TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00110-CV


                                         A. M., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 308,935-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A.M. appeals from the trial court’s final decree terminating his parental rights to

his child. See Tex. Fam. Code § 161.001. After a bench trial, the trial court found by clear and

convincing evidence that statutory grounds for terminating his parental rights existed and that

termination of those rights was in the child’s best interest. See id. § 161.001(b)(1)(L), (Q), (2).

               On appeal, A.M.’s court-appointed attorney has filed a motion to withdraw

supported by an Anders brief, concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex.

2016) (per curiam) (approving use of Anders procedure in appeals from termination of parental

rights). The brief meets the requirements of Anders by presenting a professional evaluation of

the record and demonstrating why there are no arguable grounds to be advanced on appeal. See

386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-

47 (Tex. App.—Austin 2005, pet. denied). A.M.’s counsel has certified to this Court that she has
provided A.M. with a copy of the Anders brief and motion to withdraw and advised him of

his right to examine the appellate record and to file a pro se brief. To date, A.M. has not filed a

pro se brief. The Department of Family and Protective Services has filed a response to the

Anders brief, stating that it will not file a brief unless requested by this Court.

                Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988);

Taylor, 160 S.W.3d at 647. We have conducted an independent review of the entire record,

including the Anders brief submitted on A.M.’s behalf. We have found nothing in the record that

might arguably support an appeal, and we agree the appeal is frivolous and without merit.

Accordingly, we affirm the trial court’s decree terminating A.M.’s parental rights. Counsel’s

motion to withdraw is denied.1



                                                __________________________________________
                                                Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: June 4, 2021




        1
            The Texas Supreme Court has held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings [in the Texas Supreme Court], including
the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).
Accordingly, counsel’s obligation to A.M. has not yet been discharged. See id. If after consulting
with counsel, A.M. desires to file a petition for review, his counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.”
See id. at 27-28.
                                                   2